Case 2:20-cv-00966-NR Document 512 Filed 10/03/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC. ef al, )
)
Plaintiffs, )
) No.: 2-20-CV-966
v. )
)
KATHY BOOCKVAR; et al., )
)
Defendants. ) Judge J. Nicholas Ranjan

DEFENDANT ALLEGHENY COUNTY BOARD OF ELECTIONS’
CROSS MOTION FOR SUMMARY JUDGMENT

AND NOW comes Defendant, the Allegheny County Board of Elections, by and through
its undersigned attorneys, Andrew F. Szefi, Allegheny County Solicitor, George M. Janocsko, First
Assistant County Solicitor, and Allan J. Opsitnick, Assistant County Solicitor, and respectfully
moves this Honorable Court for summary judgment in its favor pursuant to Federal Rule of Civil

Procedure 56 and the Court’s September 23, 2020 Memorandum Order.

Date: October 3, 2020 Respectfully submitted,

/s/ Andrew F. Szefi
Andrew F. Szefi, Esq.

County Solicitor

PA I.D. No. 83747
Andrew.Szefi@alleghenycounty.us
412-350-1128

/s/George M. Janocsko
George M. Janocsko, Esq.

First Assistant County Solicitor
PA I.D. No. 26408
g.janocsko@alleghenycounty.us
Case 2:20-cv-00966-NR Document 512 Filed 10/03/20 Page 2 of 3

/s/ Allan J. Opsitnick

Allan J. Opsitnick, Esq.
Assistant County Solicitor

Pa. I.D. #28126
aopsitnick@opsitnickslaw.com

Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard

Pittsburgh, PA 15219

(412) 350-1120

Counsel for Defendant — Allegheny County
Board of Elections
Case 2:20-cv-00966-NR Document 512 Filed 10/03/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this day, a true and correct copy of the foregoing document was
filed electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system, pursuant to the Federal Rules of Civil Procedure.

Dated: October 3, 2020 /s/ Andrew F. Szefi
Andrew F. Szefi, Esq.
County Solicitor
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
(412) 350-1120
